Fitzsimons, J.
Evidently the trial justice made the order appealed from because he believed that he was induced to settle the case on appeal by deception and suppression of the truth on the part of the appellant’s attorney.
Under such circumstances it was not alone his right but his duty to make such an order, so that no injustice might be done respondent because of an incorrect and false record by the appellate court.
The order is affirmed, with costs and disbursements.
Van Wyok, J., concurs.
Order affirmed, with costs and disbursements.